Citation Nr: 1228292	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  07-15 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension to include as secondary to service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1970 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for hypertension.

A review of the Virtual VA paperless claims processing system does not reveal additional documents pertinent to the present appeals.

The Veteran testified before an Acting Veterans Law Judge (AVLJ) at a July 2009 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.  Unfortunately, the AVLJ who conducted that July 2009 hearing is no longer employed at the Board.  An August 2011 letter informed the Veteran of this change and offered him the opportunity to testify at another hearing.  The Veteran indicated that he did not wish to appear for another hearing in a September 2011 response.

In December 2009, the Board remanded the instant claims as well as a claim for service connection for tinnitus for additional development.  A March 2011 rating decision granted service connection for tinnitus and assigned an initial rating.  The Veteran has not filed a notice of disagreement (NOD) objecting to the assigned rating and this claim is no longer before the Board for its consideration.

Subsequent to the issuance of the March 2011 supplemental statement of the case (SSOC), the Veteran submitted evidence pertinent to the claims on appeal.  RO consideration of this evidence was waived by the Veteran's representative in July 2011.  See 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's hypertension was not present in service and is not etiologically related to his service or his service connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension, to include as secondary to service connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claim for service connection for a hypertension in a July 2005 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claim.  This letter provided proper preadjudication notice in accordance with Pelegrini.  

Proper Dingess notice was provided to the Veteran in a March 2006 letter.  The timing deficiency with regard to the March 2006 letter was cured by the readjudication of the claim in a March 2007 statement of the case (SOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  In addition, the Veteran has not alleged prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, excerpts from his service personnel records, VA treatment records, Social Security Administration (SSA) records and the VA examination reports have been obtained.  

The CAVC has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488  (2010) (per curiam).  During the July 2009 hearing, the issue on appeal was identified.  The Veteran was asked whether he was treated for high blood pressure after service discharge, when he was diagnosed with hypertension and whether his treating physician related his hypertension to his PTSD.  The Board therefore concludes that it has fulfilled its duty under Bryant. 

In December 2009, the Board remanded the instant matter to allow a VA examination to be conducted to determine whether the Veteran's hypertension was etiologically related to his service or his service connected PTSD.  Such an examination was conducted in March 2010.  The Board therefore concludes that there has been substantial compliance with the terms of its previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-7 (1999).

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claim.




Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as cardiovascular renal disease are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  See 38 C.F.R.     § 3.310.  Service connection is possible when a service connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.  38 C.F.R. § 3.310(b).  In this case, the Veteran applied for service connection prior to the effective date of the amendment.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Factual Background

The Veteran contends that his hypertension was caused or aggravated by his service connected PTSD.

An October 1969 service entrance examination was negative for any relevant abnormalities and the Veteran's blood pressure was measured to be 124/76.  The Veteran denied high or low blood pressure in an accompanying Report of Medical History (RMH).  A March 1972 service discharge examination was negative for any relevant abnormalities and his blood pressure was measured to be 120/80.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to hypertension.

A June 2004 VA treatment note reflected the Veteran's reports of a history of elevated blood pressure for the past six months.  His blood pressure was measured to be 170/116 and 164/97.  An assessment of hypertension, resolved was made.   The Veteran was prescribed medication and advised to minimize salt and oral liquid intake.

A July 2004 VA treatment note indicated that the Veteran had presented to establish a VA primary care provider.  He reported finding out that his blood pressure was elevated about six months ago.  His blood pressure was measured to be 164/114.  An impression of uncontrolled hypertensive heart disease was made.

During a July 2009 hearing, the Veteran testified that he was not treated for high blood pressure when he first got out of service.  He was diagnosed in approximately 2004.  His treating physician had not indicated that his hypertension was related to his PTSD.

A March 2010 VA examination reflected the Veteran's reports of being diagnosed with hypertension in 2003 or 2004.  His blood pressure was measured to be 158/99, 154/100 and 150/92.  Following a physical examination and a "careful" review of the Veteran's claims file, a diagnosis of essential hypertension was made.  The examiner opined that the Veteran's essential hypertension was not caused by or aggravated by his service connected PTSD nor was it etiologically related to his active service.  While there was no medical literature which documented that PTSD caused or worsened hypertension, there have been some speculative reports.  Such reports were without firm documented evidence as to cause and effect.  While PTSD may temporarily worsen hypertension symptoms, there were no documented studies that found that PTSD caused permanent problems leading to a diagnosis of hypertension.  Service treatment records in this case document one blood pressure measurement.  The examiner further opined that the Veteran reported that he had multiple doctors' visits in the 1980s and 1990s and was never informed that he had elevated blood pressure and that he was subsequently diagnosed by his primary care provider in 2004.

Analysis

The Veteran has a current disability as he has been diagnosed with hypertension.  In order for his hypertension to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or a service connected disability or that a cardiovascular renal disease manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309, 3.310; Shedden and Hickson, supra.

The March 2010 VA examiner declined to find a nexus between the Veteran's hypertension and his service or service connected PTSD.  Specifically, the examiner opined that the Veteran's essential hypertension was not caused by or aggravated by his service connected PTSD nor was it etiologically related to his active service.   This opinion was based upon a review of the Veteran's claims file, including his service treatment records, and contained a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends on its rationale and consideration of an accurate record).  This opinion is being afforded great probative weight.  No other competent medical opinion suggesting a nexus to service has been submitted.  In addition, the Veteran has not alleged a continuity of symptomatology since service and the clinical evidence of record does not support a finding that there could be continuity of symptoms since service.

The Veteran is not competent to opine as to the etiology of his current hypertension as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current hypertension and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  This is particularly so in the instant claim where the Veteran has alleged service connection on a secondary basis.  Thus, the Veteran is not competent to provide an opinion on this medical question, and his statements asserting a relationship between his hypertension and service are not probative as to this question.

Cardiovascular renal disease is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  Here, however, the clinical evidence is negative for a diagnosis of hypertension until 2004.

As the evidence is against finding a nexus between hypertension and service or his service connected PTSD, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service connected PTSD, is denied.



REMAND

In a February 2008 VA examination, the Veteran reported that he stopped working in the coalmines in 2001 due to a back and shoulder injury.  The Veteran was later granted SSA benefits in September 2005 on the basis of affective and anxiety disorders.   An April 2011 statement from J. U., a private readjustment counseling therapist, indicated that the Veteran's past work as a pastor was very stressful and that he quit that position as a result; no opinion regarding the Veteran's employability was provided.  A January 2007 opinion from R. J., a VA physician's assistant, indicated that the Veteran was not a candidate for employment due to the severity of his PTSD and that any additional stress could easily worsen his symptoms.  No rationale was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  

As the Veteran is unemployed with some indication that his inability to work is due to service-connected disability, and his combined disability rating currently satisfies the percentage requirements set forth in 38 C.F.R. § 4.16(a), the Board finds that VA must obtain a medical opinion to determine whether it is at least as likely as not that his service connected disabilities rendered him unable to secure or follow a substantially gainful occupation because soliciting such an opinion is necessary to adjudicate this claim.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA examination, or obtain an opinion, with an appropriate examiner to determine whether he is capable of obtaining and maintaining gainful employment.  The entire claims file is to be made available to and reviewed by the examiner designated to examine the Veteran.

The examiner should also provide an opinion as to whether the Veteran's service connected disabilities (i.e., PTSD and tinnitus) would prevent him from obtaining or retaining all gainful employment for which his education and occupational experience would otherwise qualify him. 

In all conclusions, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is requested to identify and explain the medical basis or bases with identification of the evidence of record.  The examiner is also requested to provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and sound medical principles.

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions sought in this remand.

3.  After completing the requested action, and any additional notification and development deemed warranted, adjudicate the issues, including whether entitlement to TDIU is warranted on a schedular and extraschedular basis, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


